Opinion by
Judge Lewis:
Though under Gen. Stat. (1881), Ch. 5, Art. 1, § IS, an attorney at law is now entitled to a lien for the fee agreed upon, or, in the absence of a contract with his client, to a reasonable fee in an action to recover damages, yet by the terms as well as spirit of the law the lien does not attach until there is a recovery in the action, and then upon the judgment only.

S. F. J. Trabue, I. H. Trabue, I. A. Stewart, for appellants.


Wm. Lindsay, S. M. Burdett, for appellee.

In this case a compromise was made and the amount agreed upon was paid by appellee before the action was tried, and the judgment rendered was for the dismissal of the action at the costs of the plaintiff, the client of appellants. Having paid the full amount agreed by the terms of the compromise to be paid to the plaintiff in the action, appellee is not now, as the record stands, responsible to appellants for their fee, but they must look to their client.
The court below therefore properly overruled the motion for a rule against appellee, and the judgment must be affirmed.